UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [ ] Preliminary Proxy Statement [] Definitive Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) [X] Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or sec. 240.14a-12 GIGA-TRONICS INCORPORATED (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] Fee not required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 4650 Norris Canyon Road San Ramon, California 94583 January 18, 2012 Dear Fellow Shareholders, You recently received proxy materials in connection with the Special Meeting of Shareholders to be held on Tuesday, February 7, 2012, at 9:30 a.m. (PT) and according to our latest records, your PROXY VOTE for this meeting HAS NOT YET BEEN RECEIVED. The Board recommends that you vote “FOR” the proposal to approve the Exercise by the Holder of a Warrant to Purchase 848,684 Shares of Common Stock Issued by the Company to Alara Capital AVI II, LLC. Regardless of the number of shares you own, it is important that they be represented at the annual shareholders meeting. Your vote matters to us and we need your support. Please vote your shares now so that your vote can be counted without delay. Voting is easy. You may utilize one of the options below to ensure that your vote is promptly recorded in time for the special shareholders meeting: § VOTE BY TOUCHTONE PHONE: You may cast your vote by calling the toll-free number on the enclosed proxy card. Follow the instructions on your proxy card to cast your ballot. § VOTE THROUGH THE INTERNET: You may cast your vote by logging into the Internet address located on the enclosed proxy card and follow the instructions on the website. § VOTE BY MAIL: You may cast your vote by mail by signing, dating and mailing the enclosed proxy card in the postage-prepaid return envelope provided. YOUR PARTICIPATION IS IMPORTANT - PLEASE VOTE TODAY! If you have any questions with regards to voting your shares, you may call our proxy solicitor, Eagle Rock Proxy Advisors, LLC.Toll-Free at (855)-253-1573between the hours of9:00 a.m. and 10:00 p.m. Eastern Time, Monday through Friday. We appreciate your support. IF YOU HAVE RECENTLY MAILED YOUR PROXY OR CAST YOUR VOTE BY PHONE OR OVER THE INTERNET, PLEASE ACCEPT OUR THANKS AND DISREGARD THIS REQUEST.
